DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons for Allowance
Claims 1-44 are allowed. The following is an examiner’s statement of reasons for allowance: 
Claims 1-20 are allowed because the prior art of record does not teach or suggest, singularly or in combination, at least the limitations of the base claim 1 that requires “at least one well region adjacent to the first or second active region containing at least one graded dopant region, the graded dopant region to aid carrier movement from the surface towards the area of the substrate where there are no active regions” (see last 5 lines).  
The closest reference is Hong (US 2007/0045682), hereinafter Hong.  More specifically, regarding claim 17, Hong (refer to Figures 4A-4D and 5A-5C) teaches a semiconductor device, comprising: 
a substrate (312 – see para 29) of a first doping type (i.e. parts 312 and 21 of the substrate have n-type doping, see para 29) at a first doping level having a surface; 


a second active region (such as source/drain region 2, see para 40; or 2 or 5 or 22 of pixel cell formed in an adjacent region separated by shallow trench isolation 37 – see para 30) separate from the first region disposed adjacent to the first active region and within which transistors (406, 407) may be formed;
at least a portion of at least one of the first and second regions having at least one graded dopant concentration (350 – see para 24, last 3 sentences; also see Figure 5C and para 29) to aid carrier movement (para 26).
However, the first region is not an “active” region and the structure does not show that the graded dopant region is to “aid carrier movement from the surface to the area of the substrate where there are no active regions”.  Further, it is not obvious to modify Hong as changing first region and second region as above would change the intended function of the device.
Similarly, claims 21-38 are allowed because the prior art of record does not teach or suggest, singularly or in combination, at least the limitations of base claim 21 that requires “at least one well region adjacent to the first or second active region containing at least one graded dopant region, the graded dopant region to aid carrier movement from the surface to the area of the substrate where there are no active regions” (see last 5 lines).  Again, the closest reference is Hong.

Similarly, claim 41 is allowed because the prior art of record does not teach or suggest, singularly or in combination, at least the limitations of “at least one graded dopant acceptor concentration to aid carrier movement from the first or second active region to at least one substrate area where there is no active region” (see last 3 lines).  Again, the closest reference is Hong.
Similarly, claim 42 is allowed because the prior art of record does not teach or suggest, singularly or in combination, at least the limitations of “at least one graded donor dopant concentration to aid carrier movement from the first or second active region to at least one substrate area where there is no active region” (see last 3 lines).  Again, the closest reference is Hong.
Similarly, claim 43 is allowed because the prior art of record does not teach or suggest, singularly or in combination, at least the limitations of “at least one graded acceptor dopant concentration and one graded donor dopant concentration to aid carrier movement from the first or second active region to at least one substrate area where there is no active region” (see last 3 lines).  Again, the closest reference is Hong.
Similarly, claim 44 is allowed because the prior art of record does not teach or suggest, singularly or in combination, at least the limitations of “a second static 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY ARORA whose telephone number is (571)272-8347.  The examiner can normally be reached on 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X. Le can be reached on 5712721708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/AJAY ARORA/Primary Examiner, Art Unit 2892